DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 1, 11 and 17 are amended.
Response to Arguments
Applicant's arguments filed 21 January, 2022 with respect to the 35 USC 101 rejections of claims 1-20 have been fully considered but they are not persuasive. With respect to prong one of step 2A, the determination of a mood looking at a user is a mental process. Based on the specification, the term “graphical user interface” is recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., the GUI is claimed as a generic device that performs the generic function of displaying data. The claim also does not impose any limits on how the comparison or analysis is accomplished, and thus it can be performed in any way known to those of ordinary skill in the art. Using visual and audio features does not confer particular technical specificity to the claims. As is evident from the background of this example, the claimed comparison is an observation or evaluation based on the obtained information and the information stored in the emotional affect database. The claimed analysis is an evaluation based on the comparison, e.g., an evaluation that a person is exhibiting aberrant behavior or mood as compared to her past behavior. These observations or evaluations are acts that can be practically performed in the human mind, similar to the mental thought processes that occur when a pool maintenance worker looks at the water level in the pool in the morning and notices that the water level is much lower than normal. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52.
With respect to arguments about prong two of step 2A, the applicant emphasizes the analyzing of the videos, and presenting video on a GUI. The display is recited so generically that 
Examiner does agree with arguments on page 12-13 that this invention does demonstrate an improvement in the art, in particular when dealing with cross cultural interpretations, however as this improvement is not conveyed in the claim it is not sufficient to overcome the 35 USC 101 at this time. Examiner notes however it is believed some small modifications can overcome the 35 USC 101 in the future. 
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, and 17, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite analyzing one or more first videos associated with a first user to determine: a first set of features of the first user associated with a first emotion of the first user, wherein the first set of features comprises at Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Again, this could encompass looking at a video of a friend and determining from their smiling or frowning if they are happy or sad. Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Again, this could encompass listening to a video of a friend and determining from their shouting or laughing or intonation if they are happy or sad. Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an  Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. An emotion profile of a friend can just include how expressive of emotion they generally are, and a person will generally know from past interactions what the emotions expressed are from a person’s voice.
Claims 9 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Displaying on a GUI represents insignificant post solution activity. Displaying is well-understood, routine, and conventional and therefore is not sufficient to overcome the Alice rejection.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can do the assessment in a video call as easily as during an in-person interaction.
Claims 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Transmitting to a client device following analysis represents insignificant post solution activity. Transmitting is well-understood, routine, and conventional and therefore is not sufficient to overcome the Alice rejection
The limitations of analyzing, generating, presenting, determining and displaying, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claims 1, 11 and 17 only recite these additional elements – a client device. These components are recited at a high-level of generality (i.e., as a generic device) such that it amounts no more than mere instructions to apply the exceptions using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In particular, there is no demonstration the above activities such as determining a user emotion will improve the efficiency of the processor itself in any way, the processor is merely used to run these basic calculation programs. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bist (US 20120290508 A1) in view of Goffin (US 20070140532 A1) in view of West et al. (US 20170310927 A1).

Regarding claims 1 and 17, Bist discloses a method, comprising, and non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: analyzing one or more first videos associated with a first user to determine: a first set of features of the first user associated with a first emotion of the first user, wherein the first set of features comprises at least one of a first set of visual features of the first user or a first set of audio features of the first user (the sensors or detectors include, but are not limited to, facial expression detections, smile detector, voice intonations, tactile sensors, breath analysis, pulse detections, voice analysis, etc. After detecting the emotional state of the user, the emotional state is categorized or given a score, [0031], visual/facial expressions/smile/eye tracking etc., auditory voice intonation changes, voice recognition etc., sensory, tactile etc. to detect the time averaged or segmented "Emotional Score" associated with watching the particular content, [0056], the service collects the data related to the behavior of users during conferencing applications, data is collected in form of video, voice, haptic, tactile, or other kind of data while the users are using the web conferencing application, [0058]); and a second set of features of the first user associated with a second emotion of the first user, wherein the second set of features comprises at least one of a second set of visual features of the first user or a second set of audio features of the first user (The segmented emotional states of the D graph 306 include mood of the user such as happy, normal, sad, angry, surprised, disgusted, fearful etc., [0043]) [tracking changes and events and the 7 different emotions listed indicates at least a second emotion]; generating, based upon the first set of features and the second set of features, a first user emotion profile associated with the first user (creating a base line profile representing average emotional behavior of the user in reaction to all possible events, [0017], one Emotional Profile could be: [Happy, Normal, Sad]; another, more granular or detailed Emotional Profile could be: [Happy, Normal, Sad, Angry, 

While Bist does not explicitly disclose the language “a second set of features of the first user associated with a second emotion of the first user”, it would have been obvious at the time of filing to one of ordinary skill in the art that as changes in facial expressions are tracked, and a profile composed of 7 different emotions is described, at least a second set of features and a second emotion is indicated.

Bist does not explicitly disclose identifying the first user within the second video or concurrently displaying, via the graphical user interface of the first client device, a representation of the first emotion and at least a portion of the second video depicting the first user.

Goffin teaches identifying the first user within the second video (“FIG. 1 illustrates a videophone imaging a human face.  A videophone 104 utilizing a camera 110 and a facial recognition and profiling unit 100 may be configured to capture the users face, facial expressions, and other facial characteristics that may uniquely identify the user”, [0017], “When the user returns to 

Bist and Goffin are in the same art of videoconferencing (Bist, [0029], [0050]; Goffin, [0004], [0021]). The combination of Goffin with Bist allows for a user to be recognized. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the identifying of Goffin with the invention of Bist as this was known at the time of filing, the combination would have predictable results, and as this will allow more users to use the system which will expand workplace use, and Goffin indicates minimal user interaction is required ([0021]), which improves user ease of use when used with the system of Bist.

Bist and Goffin do not explicitly disclose concurrently displaying, via the graphical user interface of the first client device, a representation of the first emotion and at least a portion of the second video depicting the first user.

West et al. teach concurrently displaying, via the graphical user interface of the first client device, a representation of the first emotion and at least a portion of the second video depicting the first user (the system can visually identify the emotional state of the user by sampling various facial points of the user, and using an algorithm to determine facial characteristics to 

Bist and Goffin and West et al. are in the same art of videoconferencing systems (Bist, [0029], [0050]; Goffin, [0004], [0021]; West et al., abstract). The combination of West et al. with Bist and Goffin allows for an overlay to be added to a live video stream. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the overlay of West et al. with the invention of Bist and Goffin as this was known at the time of filing, the combination would have predictable results, and as this will allow more creativity to be added to the broadcast and West et al. indicate “More specifically, the invention facilitates the emotional interaction via visual animations that enhance the video/audio call experience by simulating and augmenting the environment during a communication” ([0008]) which is a goal for any consumer product such as the one described by Bist and Goffin.

Regarding claim 2, Bist and Goffin and West et al. disclose the method of claim 1. Bist further indicates the analyzing the one or more first videos comprises: analyzing a video of the one or more first videos; determining that the first user is associated with the first emotion within a first portion of the video; and analyzing the first portion of the video to determine one or more features of the first set of features of the first user associated with the first emotion (the sensors or detectors include, but are not limited to, facial expression detections, smile detector, voice intonations, tactile sensors, breath analysis, pulse detections, voice analysis, etc. After detecting the emotional state of the user, the emotional state is categorized or given a score, [0031], visual/facial expressions/smile/eye tracking etc., auditory voice intonation changes, voice recognition etc., sensory, tactile etc. to detect the time averaged or segmented "Emotional Score" associated with watching the particular content, [0056], the service collects the data related to the behavior of users during conferencing applications, data is collected in form of video, voice, haptic, tactile, or other kind of data while the users are using the web conferencing application, [0058]).
 
Regarding claim 3, Bist and Goffin and West et al. disclose the method of claim 2. Bist further indicates determining that the first user is associated with the first emotion within the first portion of the video comprises: detecting, within the first portion of the video, speech of the first user associated with the first emotion (voice intonations, voice analysis, [0031], auditory voice intonation changes, voice recognition etc., [0056], data is collected in form of voice, [0058]).

Regarding claim 4, Bist and Goffin and West et al. disclose the method of claim 2. Bist further indicates the determining that the first user is associated with the first emotion within the first 
 
Regarding claim 5, Bist and Goffin and West et al. disclose the method of claim 2. Bist further indicates the determining that the first user is associated with the first emotion within the first portion of the video comprises: detecting, within the first portion of the video, one or more voice properties of the first user associated with the first emotion (voice intonations, voice analysis, [0031], auditory voice intonation changes, voice recognition etc., [0056], data is collected in form of voice, [0058]).

Regarding claim 6, Bist and Goffin and West et al. disclose the method of claim 1. Bist further indicates the determining that the first user is associated with the first emotion comprises: analyzing the first user emotion profile based upon the second video to determine that one or more features of the first user in the second video are associated with the first set of features associated with the first emotion of the first user (capturing an instantaneous reaction of the user in a response to an online event; comparing the instantaneous reaction of a user with the baseline profile; and predicting the deviation of the user's reaction with the normalized reaction of the user, [0017], prompts the user to see the places where his/her EP varied from BP.  This would be an indication of places where the user behaved in a manner that was deviated from his/her nominal behavior (angry, excited, agitated, sad etc.), [0052]).
 
Regarding claims 7 and 18, Bist and Goffin and West et al. disclose the method and medium of claims 1 and 17. Bist and Goffin further indicate identifying an object within the second 

Regarding claim 9, Bist and Goffin and West et al. disclose the method of claim 1. Bist and Goffin further indicate the second video is a first real-time video received from a second client device, the method comprising: receiving a second real-time video from the first client device and presenting the second real-time video via a second graphical user interface of the second client device (Bist, “The system provides a client device having a detector to capture user's input; an interface allowing user to interact with online events or content; a module to collect the emotional footprint of the user to generate an emotional score corresponding to the events or content; a central repository to store the emotional score of associated content or event; and a server configured with a plurality of client devices in the network to communicate the emotional score in the network” [0015], sharing or distributing online content or media pieces over a connected network of client devices, communicating the emotional score to a database in a cloud computing network, sharing the emotional score related to the content or media within the user's network, [0016], [0025], [0031], capturing an instantaneous reaction of the user in a response to an online event; comparing the instantaneous reaction of a user with the 
 
Regarding claim 10, Bist and Goffin and West et al. disclose the method of claim 9. Bist and Goffin further indicate the first real-time video and the second real-time video correspond to a video communication session (Bist, “The present invention provides a system and methods used 

Regarding claim 20, Bist and Goffin and West et al. disclose the medium of claim 17. Bist further indicates the first video is a first real-time video received from a second client device, the operations comprising: receiving a second real-time video from the first client device;  and presenting the second real-time video via a second graphical user interface of the second client device (capturing an instantaneous reaction of the user in a response to an online event; comparing the instantaneous reaction of a user with the baseline profile; and predicting the deviation of the user's reaction with the normalized reaction of the user, [0017], “FIG. 1 illustrates a schematic representation of a system and method for capturing instantaneous and time averaged "Emotional Scores" or "Emotional Profiles" of individuals in a connected network .
 
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bist (US 20120290508 A1) in view of West et al. (US 20170310927 A1).

Regarding claim 11, Bist discloses computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: analyzing one or more first videos associated with a first user to determine: a first set of features of the first user associated with a first emotion of the first user, wherein the first set of features comprises at least one of a first set of visual features of the first user or a first set of audio features of the first user (the sensors or detectors include, but are not limited to, facial expression detections, smile detector, voice intonations, tactile sensors, breath analysis, pulse detections, voice analysis, etc. After detecting the emotional state of the user, the emotional state is categorized or given a score, [0031], visual/facial expressions/smile/eye tracking etc., auditory voice intonation changes, voice recognition etc., sensory, tactile etc. to detect the time averaged or segmented "Emotional Score" associated with watching the particular content, [0056], the service collects the data related to the behavior of users during conferencing applications, data is collected in form of video, voice, haptic, tactile, or other kind of data while the users are using the web conferencing application, [0058]); and a second set of features of the first user associated with 
associated with the first user (creating a base line profile representing average emotional behavior of the user in reaction to all possible events, [0017], one Emotional Profile could be: [Happy, Normal, Sad]; another, more granular or detailed Emotional Profile could be: [Happy, Normal, Sad, Angry, Surprised, Disgusted, Fearful] etc., [0045], Emotional Profile Tracking collects the data of the behavior of the individual. The data corresponding to the behavior of users include voice, video, The cloud based service then builds a unique Emotional Profile (EP) of the individual based on the continuous collection of data during various conversations or interactions that the user has over a course of time.  The cloud based service then creates a representation of the user `baseline profile`(BP) that in some sense represents average emotional behavior of the individual in reaction to all possible `events` that the user may come across, [0050]).

While Bist does not explicitly disclose the language “a second set of features of the first user associated with a second emotion of the first user”, it would have been obvious at the time of filing to one of ordinary skill in the art that as changes in facial expressions are tracked, and a profile composed of 7 different emotions is described, at least a second set of features and a second emotion is indicated.



West et al. teach providing, for concurrent display, (i) a representation of one or more emotions associated with the first user emotion profile and (ii) at least a portion of a first video depicting the first user (the system can visually identify the emotional state of the user by sampling various facial points of the user, and using an algorithm to determine facial characteristics to identify the emotional state of the user, or the system can sample the audio and using an algorithm identify the emotional state of the user. Once the emotional state of the user is identified, either by selected or the system determining, the originating device can send an animated representation of the emotion to a second device, which will be overlaid over the incoming video or audio stream and displayed on the second device, abstract, In the invention, the user either selects a mood or emotion, or the system may determine the user's emotion. The system determination may occur from sampling reference points on the user's face and applying an algorithm which makes a determination of the emotional state of the user, or the system may evaluate other biometric values of the user, such as vocal inflection and tone. Once this selection of emotion has been made or determined, it is relayed to the recipient, or multiple recipients in a group or conference call, whereby the emotional state is displayed as an animated emotion overlaid on the video/audio call display. The sender may also have the animated emotion displayed overlaid on their video/audio call display. The animated emotion may be opaque or optionally transparent, allowing the background visuals to be seen. Further, the display may have enhanced features that allow the sender and/or recipient to interact in an augmented reality with the animated emotional overlay or in the context of the animated 

Bist and Goffin and West et al. are in the same art of videoconferencing systems (Bist, [0029], [0050]; Goffin, [0004], [0021]; West et al., abstract). The combination of West et al. with Bist and Goffin allows for an overlay to be added to a live video stream. It would have been obvious .

Regarding claim 12, Bist and West et al. disclose the computing device of claim 11. Bist further indicates the analyzing the one or more first videos comprises: analyzing a video of the one or more first videos; determining that the first user is associated with the first emotion within a first portion of the video; and analyzing the first portion of the video to determine one or more features of the first set of features of the first user associated with the first emotion (the sensors or detectors include, but are not limited to, facial expression detections, smile detector, voice intonations, tactile sensors, breath analysis, pulse detections, voice analysis, etc. After detecting the emotional state of the user, the emotional state is categorized or given a score, [0031], visual/facial expressions/smile/eye tracking etc., auditory voice intonation changes, voice recognition etc., sensory, tactile etc. to detect the time averaged or segmented "Emotional Score" associated with watching the particular content, [0056], the service collects the data related to the behavior of users during conferencing applications, data is collected in form of video, voice, haptic, tactile, or other kind of data while the users are using the web conferencing application, [0058]).
 
Regarding claim 13, Bist and West et al. disclose the computing device of claim 12. Bist further indicates determining that the first user is associated with the first emotion within the first portion of the video comprises: detecting, within the first portion of the video, speech of the first user associated with the first emotion (voice intonations, voice analysis, [0031], auditory voice intonation changes, voice recognition etc., [0056], data is collected in form of voice, [0058]).

Regarding claim 14, Bist and West et al. disclose the computing device of claim 12. Bist further indicates the determining that the first user is associated with the first emotion within the first portion of the video comprises: detecting, within the first portion of the video, a facial expression of the first user associated with the first emotion (facial expression detections, smile detector, [0031], visual/facial expressions/smile/eye tracking etc., [0056]).
 
Regarding claim 15, Bist and West et al. disclose the computing device of claim 12. Bist further indicates the determining that the first user is associated with the first emotion within the first portion of the video comprises: detecting, within the first portion of the video, one or more voice properties of the first user associated with the first emotion (voice intonations, voice analysis, [0031], auditory voice intonation changes, voice recognition etc., [0056], data is collected in form of voice, [0058]).

Regarding claim 16, Bist and West et al. disclose the computing device of claim 11. Bist further indicates transmitting the first user emotion profile to a client device (“The system provides a client device having a detector to capture user's input; an interface allowing user to interact with online events or content; a module to collect the emotional footprint of the user to .

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bist (US 20120290508 A1) and Goffin (US 20070140532 A1) and West et al. (US 20170310927 A1) as applied to claims 1 and 17 above, further in view of Shoemake et al. (US 20150070516 A1).

Regarding claims 8 and 19, Bist and Goffin and West et al. disclose the method and medium of claims 1 and 17. Bist and Goffin further partially disclose identifying speech within the second video; and comparing the speech with audio features of the first user emotion profile to determine a similarity between the speech and a voice of the first user, wherein the identifying the first user within the second video is performed based upon the similarity (Bist, automatically detecting individual emotions based on a variety of sensory, auditory and visual inputs, [0004], the sensors or detectors include, but are not limited to, facial expression detections, smile detector, voice intonations, tactile sensors, breath analysis, pulse detections, voice analysis, [0031], continuously capture some critical auditory, visual, or sensory inputs from the individuals, [0033], [0041], [0050], [0054], [0059], voice recognition, [0056]; Goffin, facial recognition system, microphone for capturing speech commands, [0044]), however, another reference is added to make this explicit.

Shoemake et al. teach identifying speech within the second video; and comparing the speech with audio features of the first user emotion profile to determine a similarity between the speech and a voice of the first user, wherein the identifying the first user within the second video is performed based upon the similarity (“According to some embodiments, the method might further comprise identifying the user, with the first computer, based at least in part on identifying information derived from at least a portion of the presence information.  In some cases, identifying the user might comprise determining an identity of the user, using one or 

Bist and Goffin and Shoemake et al. are in the same art of videoconferencing (Bist, [0029], [0050]; Goffin, [0004], [0021]; Shoemake et al., [0055]). The combination of Shoemake et al. with Bist and Goffin and West et al. allows for a user to be recognized by speech. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the identifying of Shoemake et al. with the invention of Bist and Goffin and West et al. as this was known at the time of filing, the combination would have predictable results, and as Shoemake et al. indicate, “The ability to automatically detect the presence of an individual on any device presents a powerful new paradigm for many applications including automation, customization, content delivery, gaming, video calling, advertising, and others.  Advantageously, in some embodiments, a user's content, services, games, profiles (e.g., contacts list(s), social media friends, viewing/listening/gaming patterns or history, etc.), videomail, e-mail, content recommendations, determined advertisements, preferences for advertisements, and/or preferences (e.g., content preferences, content recommendation preferences, notification preferences, and/or the like), etc. can follow that user from device to device, including devices that are not owned by (or previously associated with) the individual, as described in detail in the '279 application (already incorporated herein).  Alternatively, or in addition, presence detection functionality can also allow for mobile presence detection that enables remote access and control of ICDs over a network, following automatic identification and authentication of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661